McMurray, Presiding Judge.
Defendant, a felony prisoner, was convicted of the offense of escape. He was sentenced to serve a term of 4 years. He appeals following the denial of his motion for new trial. His appellate counsel has filed a motion to withdraw on the ground that the appeal was wholly frivolous. See Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), and Bethay v. State, 237 Ga. 625 (229 SE2d 406).
We have examined the motion of counsel and determined that all the requirements of the above cases have been met. After examination of the record and transcript we find the appeal to be wholly frivolous and have granted counsel permission to withdraw. By letter of the clerk of this court the defendant has been notified of this action and of his options by reason thereof. The defendant has filed nothing further prior to the rendition of this opinion and has not *683raised any valid ground for appeal.
Decided February 26, 1981.
William F. Lee, Jr., District Attorney, Marc Aeree, Gerald S. Stovall, Assistant District Attorneys, for appellee.
In further compliance with the above cases, we have fully and carefully examined the record and transcript and find no reversible error. We are fully satisfied that the evidence adduced at trial was sufficient to enable any rational trier of fact to find the defendant guilty of the offense of escape beyond a reasonable doubt. See Snell v. State, 246 Ga. 648 (272 SE2d 348); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528); Mason v. State, 157 Ga. App. 392.

Judgment affirmed.


Quillian, C. J., and Pope, J., concur.